Hall, J.
Where an indictment was found in the superior court charging the defendant with a misdemeanor, and he gave bond for his appearance to answer the charge in that court, if the case was subsequently i.ra.ns£eirred to the court, the sureties on the bond were bound *424for the appearance of their principal in the latter court; andón his failure to appear there upon the call of the case, the county judge could proceed to forfeit his bond, if not beyond his jurisdiction in amount. Code, §314, 300.
McHenry & McHenry; Foster & Butler, for plaintiffs in error.
Robert Whitfield, solicitor general, by J. H. Lumpkin ; W. R. Mus-tin, county solicitor, for the State.
2. Where a criminal recognizance was forfeited in a county court, and an appeal was taken to the superior court, this suspended the judg ment and opened the case.to a full hearing on all the issues made, and the securities on the bond could defend against the forfeiture, except as to costs, by showing that since the judgment in the county court, the principal had been tried for the offense with which he was charged in the county court and acquitted. Code, §§3569, 3581, 4746.
(a) The evidence offered was considered as if there had been pleadings to authorize it, and was rejected.
Judgment reversed.